DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the optical system of an LCD (liquid crystal display) projector of claim 13, in particular the limitations of the LED light source, the condenser, the first reflector, the collimating lens, the LCD light valve, the field lens, the second reflector and the projection lens are set in sequence according to a direction of light; the first reflector comprises a first substrate and a first reflective film attached to the first substrate; the second reflector comprises a second substrate and a second reflective film attached to the second substrate; each of the first reflective film and the second reflective film is one of an ESR (enhanced specular reflector) reflective film of 3M Company, the DBEF (dual brightness enhancement film) reflective film of 3M Company, and a ReflecTech reflective film of SkyFuel Company; each of the first substrate and the second substrate is one of a flat glass plate, a metal plate, a plastic plate and a ceramic plate; the light emitted by the LED light source passes through the condenser, and then irradiates on the first reflector at an incident angle of 45° and is reflected; and then vertically passes through the collimating lens, the LCD light valve and the field lens in sequence, and then irradiates on the second reflector at the incident angle of 45° and is reflected again, and finally reaches the projection lens.
The closely related prior art, Ito et al. (US 20030071972) discloses (Figs. 1-19) a reflector, which comprises a reflective film (20, 211) and a substrate (210), wherein: the reflective film is attached to the substrate; the reflective film is one of an ESR (enhanced specular reflector) reflective film of 3M Company, a DBEF (dual brightness enhancement film) reflective film of 3M Company, and a ReflecTech reflective film of SkyFuel Company (“DBEF manufactured by 3M Corp.”; sections 0090-0091, 0095, 00148, 0151); the substrate is one of a flat glass plate, a metal plate, a plastic plate and a ceramic plate (section 0094).
However, the prior art does not disclose or suggest the optical system of an LCD (liquid crystal display) projector of claim 13, in particular the limitations of the LED light source, the condenser, the first reflector, the collimating lens, the LCD light valve, the field lens, the second reflector and the projection lens are set in sequence according to a direction of light; the first reflector comprises a first substrate and a first reflective film attached to the first substrate; the second reflector comprises a second substrate and a second reflective film attached to the second substrate; each of the first reflective film and the second reflective film is one of an ESR (enhanced specular reflector) reflective film of 3M Company, the DBEF (dual brightness enhancement film) reflective film of 3M Company, and a ReflecTech reflective film of SkyFuel Company; each of the first substrate and the second substrate is one of a flat glass plate, a metal plate, a plastic plate and a ceramic plate; the light emitted by the LED light source passes through the condenser, and then irradiates on the first reflector at an incident angle of 45° and is reflected; and then vertically passes through the collimating lens, the LCD light valve and the field lens in sequence, and then irradiates on the second reflector at the incident angle of 45° and is reflected again, and finally reaches the projection lens. Claim 13 is therefore allowed, as are dependent claims 14-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871